 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     GEOFFREY HANSEN
 3   Chief Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Geoffrey_hansen@fd.org
 7

 8   Counsel for Defendant ROSENTHAL
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                    SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                         Case No.: CR 19-217 RS
15                      Plaintiff,                        STIPULATION AND [PROPOSED]
                                                          ORDER TO CHANGE OF PLEA
16              v.                                        DATE AND TO EXCLUDE TIME
                                                          FROM AUGUST 6, 2019 TO AUGUST
17      BRYAN ROSENTHAL,                                  27, 2019
18                      Defendant.
19

20

21           The above titled matter is currently scheduled for a change of plea on August 6, 2019 at

22   2:30 p.m. The defendant needs additional time to review the plea agreement and related

23   material. Therefore, the parties agree that this date shall be vacated and the matter be placed on

24   calendar for a change of plea on August 27, 2019 at 2:30 p.m.

25         The parties further stipulate that the time between August 6, 2019 and August 27, 2019

26   be excluded for effective preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv).

27   The parties stipulate, and ask the Court to find, that the requested exclusion of time are in the

28

     [PROPOSED] STIPULATED ORDER
     ROSENTHAL, CR 19-217RS
 1   interests of justice and outweigh the best interest of the public and the defendant in a speedy
 2   trial. 18 U.S.C. § 3161(h)(7)(A).
 3
               IT IS SO STIPULATED.
 4

 5                    August 2, 2019                     DAVID L. ANDERSON
                      Dated                              United States Attorney
 6                                                       Northern District of California
 7                                                                 /S
 8                                                       AJAY KRISHNAMURTHY
                                                         Assistant United States Attorney
 9

10
                      August 2, 2019                     STEVEN G. KALAR
11
                      Dated                              Federal Public Defender
12                                                       Northern District of California

13                                                                /S
                                                         GEOFFREY HANSEN
14                                                       Chief Assistant Federal Public Defender
15

16                IT IS SO ORDERED.
17
                   August 5, 2019
18                 Dated                                 RICHARD SEEBORG
                                                         United States District Judge
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     ROSENTHAL, CR 19-217– RS
                                                    2
